Judgment reversed upon the law and the facts and new trial granted, costs to appellant to abide the event, upon the ground that section 230, subdivision 1, of the Building Code of the City of New York  is applicable to the situation herein disclosed. Rich, Hagarty and Scudder, JJ., concur; Lazansky, P. J., and Kapper, J., concur for a new trial as to defendant Clemente Liscio upon the ground that it was error to dismiss the complaint as against that defendant since there was a question of negligence involved in his maintenance of the runway, aside from the ordinance, but dissent and vote for an affiimance of the judgment as to the defendant owners upon the ground that the ordinance is not applicable to the condition disclosed by the record.